Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 3 and 4 are of poor quality in which features present are not easily distinguishable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 objected to because of the following informalities:  the claimed expression should clearly indicate which variables are included in the square root.  The examiner recommends amending to recite the following:                           
                            
                                
                                    
                                        v
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “a steel sheet with a tensile strength of 780 MPa or more” renders the claim indefinite as the claimed range is unbounded and it is unclear as to the intended upper limit of the tensile strength that the steel sheet can have while still satisfying the limitation.  The specification, in paragraph 0061 (as published), discloses that the steel sheet “is not particularly limited as long as the steel sheet has a tensile strength of 780 MPa or more.”  The specification further gives examples of “a tensile strength of 980 MPa class or more” or “a tensile strength of 1180 
Regarding claim 1, the use of the ellipsis (“…”) after the claimed expression renders the claim indefinite as ellipsis are conventionally used to indicate an intentional omission; for instance, 1, 2, 3, …, n+1. In the instant limitation, it is unclear what, if anything, is being omitted.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (U.S. Publication 2018/0221982), hereinafter Miyata, in view of Soshiroda et al. (U.S. Publication 2007/0144620), hereinafter Soshiroda.
Regarding claim 1, Miyata teaches a gas shielded arc welding method (title and abstract) (para. 0001; “The present invention relates to a gas-shielded welding method…”), comprising welding a steel sheet (para. 0093; “the material to be welded, conventional materials can be used, and examples thereof include a cold-rolled steel sheet and a hot-rolled steel sheet.”) (Figure 1, workpiece W) using a shielding gas containing Ar in an amount of 92 5vol.0% to 99.5 vol.0% (para. 0066; “In the case of Ar-containing mixed gas, it is preferred that the content of carbon dioxide is 0 to 40 vol % and the content of oxygen is 0 to 10 vol %. It is more preferred that Ar is contained in an amount of 92 vol % or more and the balance is at least one of carbon dioxide and oxygen, and inevitable impurities. It is still more preferred that the Ar content is 95 vol % or more.”), wherein a value calculated from the following expression (1) is 0.20 or more, 


    PNG
    media_image1.png
    23
    449
    media_image1.png
    Greyscale


where CAr (above ranges for Argon; for example 95 vol. %) represents an Ar content (vol.0%) in the shielding gas, D represents an inner diameter (mm) of a nozzle from which the shielding gas is supplied (Figure 2, welding torch 11 including nozzle 71) (Figure 3 shows nozzle 71 having an inner diameter D) (Para. 0048; “Inner diameter Do of a straight portion X in the nozzle (hereinafter sometimes simply referred to as a "straight portion") and inner diameter D of a nozzle port (hereinafter sometimes simply referred to as an "inner diameter of a nozzle") affect a shielding range and a shielding property.”) (para. 0056; “In view of the above, in the present invention, the inner para. 0107; welding speed of 100 cm/min), and I represents a welding current (A) (para. 0086; “When an average welding current is low level, plasma airflow becomes low speed, and the atmospheric air can be further suppressed from being entrained in the area just under the arc by the plasma airflow. For this reason, the average welding current is preferably 270 A or less, and more preferably 250 A or less.” Para. 0087; “As the lower limit of the average welding current, it is preferably 70 A or more from the standpoint of arc stability.”).  
	Using the above describe values (CAr=95% vol., D=16 mm, v=100 cm/min, and I=260A) the expression yields the following [√100/(16/2)2] x 10 – [(100-95) x 260/100] x 0.1, which, when reduced, yields [(0.15625) x 10] – [(13) x 0.1], or 0.2625.
	Furthermore, the above values (CAr=95% vol., D=16 mm, v=100 cm/min, and I=260A) overlap substantially with the values provided in Table 3 of the instant application (For instance, Example 3, CAr=95% vol., D=16 mm, v=120 cm/min, and I=260A, with an expression value of 0.63).
	Miyata teaches each claimed limitation including the steel sheet being a cold rolled or hot rolled steel sheet, which inherently have a tensile strength of some value.  Miyata is silent on the tensile strength being 780 MPa or more.
	Soshiroda teaches that it is known in the art of steel sheets used in arc welding (para. 0002; “The present invention relates in general to a steel sheet used as a see also paragraphs 0009-0010) (see also paragraphs 0057-0073 for welding conditions used.  For example, 250 A at 100 cm/min welding speed and/or 270 A at 110 cm/min welding speed, and using an shielding gas comprising mostly Argon) for the steel sheet to have a tensile strength of 780 MPa or more (See Table 2-1; steel sheets 2-8 and 10-20 have a tensile strength of 780 MPa or more).
	The advantage of combining the teachings of Soshiroda is that in doing so would provide a steel sheet material that exhibits excellent high-speed weldability and good joint strengths (para. 0086. See also Paragraphs 0081, 0082, and 0085).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Miyata with Soshiroda, by replacing the steel sheet material of Miyata, with the teachings of Soshiroda, in order to provide a steel sheet material that exhibits excellent high-speed weldability and good joint strengths (para. 0086. See also Paragraphs 0081, 0082, and 0085).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the D is 10 mm to 16 mm [Miyata; citations in claim 1, above].  
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches 15wherein the v is 30 cm/min to 200 cm/min [Miyata; citations in claim 1, above].
Regarding claim 4, the primary combination, as applied to claim 2, teaches each claimed limitation and further teaches wherein the v is 30 cm/min to 200 cm/min [Miyata; citations in claim 1, above].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761